NUMBER 13-13-00202-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

  IN THE ESTATE OF KIMBERLY KRISTEN WADDELL, DECEASED
____________________________________________________________

          On appeal from the County Court at Law No. 3
                  of Cameron County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza and Perkes
                       Memorandum Opinion Per Curiam

       Appellants, Ian Anderson and Eric Anderson attemped to perfect an appeal from

an “Order Approving Annual Account and Authorizing Expenditures” signed on January

22, 2013, in cause no. 2008-CPC-00093-C. Upon review of the documents before the

Court, it appeared that it is not an appealable order.

       On March 19, 2013, the Clerk of this Court notified appellants of this defect so that

steps could be taken to correct the defect, if it could be done. See TEX. R. APP. P. 37.1,

42.3. Appellants were advised that, if the defect was not corrected within ten days from
the date of receipt of the notice, the appeal would be dismissed for want of jurisdiction.

Appellants failed to respond to the Court’s notice.

       In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute.        Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Probate proceedings are an exception

to the “one final judgment” rule; in such cases, “multiple judgments final for purposes of

appeal can be rendered on certain discrete issues.” Id. at 192. However, not every

interlocutory order in a probate case is appealable.

       A probate order approving an account for final settlement is not a final, appealable

order. Bozeman v. Kornblit, 232 S.W.3d 261, 262 (Tex. App.—Houston [1st Dist.] 2007,

no pet.). An order approving an account for final settlement of a decedent’s estate is but

an intermediate step towards the closing of the estate. See id. at 263-64. In the instant

case, the “Order Approving Annual Account and Authorizing Expenditures” is an

intermediate step towards the closing of the estate and is not appealable.

       The Court, having considered the documents on file and appellants’ failure to

correct the defect in this matter, is of the opinion that there is no final appealable order,

and we must dismiss for want of appellate jurisdiction.         Accordingly, the appeal is

DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a),(c).

                                                  PER CURIAM

Delivered and filed the
9th day of May, 2013.




                                             2